ICJ_153_AccessPacificOcean_BOL_CHL_2014-07-15_ORD_01_NA_00_FR.txt.                         COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                      OBLIGATION DE NÉGOCIER
                    UN ACCÈS À L’OCÉAN PACIFIQUE
                              (BOLIVIE c. CHILI)


                       ORDONNANCE DU 15 JUILLET 2014




                               2014
                        INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                   OBLIGATION TO NEGOTIATE ACCESS
                        TO THE PACIFIC OCEAN
                             (BOLIVIA v. CHILE)


                           ORDER OF 15 JULY 2014




2 CIJ1069.indb 1                                         2/03/15 10:08

                                            Mode officiel de citation :
                               Obligation de négocier un accès à l’océan Pacifique
                                (Bolivie c. Chili), ordonnance du 15 juillet 2014,
                                            C.I.J. Recueil 2014, p. 475




                                                Official citation :
                              Obligation to Negotiate Access to the Pacific Ocean
                                   (Bolivia v. Chile), Order of 15 July 2014,
                                          I.C.J. Reports 2014, p. 475




                                                                                1069
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071183-8




2 CIJ1069.indb 2                                                                       2/03/15 10:08

                                               15 JUILLET 2014

                                               ORDONNANCE




                      OBLIGATION DE NÉGOCIER
                    UN ACCÈS À L’OCÉAN PACIFIQUE
                          (BOLIVIE c. CHILI)




                   OBLIGATION TO NEGOTIATE ACCESS
                        TO THE PACIFIC OCEAN
                          (BOLIVIA v. CHILE)




                                               15 JULY 2014

                                                    ORDER




2 CIJ1069.indb 3                                                 2/03/15 10:08

                     475 	




                                    COUR INTERNATIONALE DE JUSTICE


        2014
                                                    ANNÉE 2014
      15 juillet
     Rôle général                                   15 juillet 2014
       no 153

                                 OBLIGATION DE NÉGOCIER
                               UN ACCÈS À L’OCÉAN PACIFIQUE
                                                (BOLIVIE c. CHILI)




                                                  ORDONNANCE


                         Le président de la Cour internationale de Justice,
                       Vu l’article 48 du Statut de la Cour et l’article 79, paragraphes 1 et 5,
                     de son Règlement,
                       Vu l’ordonnance du 18 juin 2013, par laquelle la Cour a fixé au
                     17 avril 2014 et au 18 février 2015 les dates d’expiration des délais pour le
                     dépôt, respectivement, d’un mémoire de l’Etat plurinational de Bolivie et
                     d’un contre‑mémoire de la République du Chili,
                       Vu le mémoire de la Bolivie déposé dans le délai ainsi fixé ;

                        Considérant que, le 15 juillet 2014, le Chili a déposé une exception pré-
                     liminaire à la compétence de la Cour ;
                        Considérant qu’en conséquence, en vertu des dispositions du para-
                     graphe 5 de l’article 79 du Règlement, la procédure sur le fond est suspen-
                     due et qu’il échet de fixer un délai dans lequel la Partie adverse pourra
                     présenter un exposé écrit contenant ses observations et conclusions sur
                     l’exception préliminaire ;
                        Compte tenu de l’instruction de procédure V, aux termes de laquelle le
                     délai pour la présentation d’un tel exposé écrit ne devra en général pas
                     excéder quatre mois à compter de la date de présentation d’exceptions
                     préliminaires,
                        Fixe au 14 novembre 2014 la date d’expiration du délai dans lequel
                     l’Etat plurinational de Bolivie pourra présenter un exposé écrit contenant

                     4




2 CIJ1069.indb 136                                                                                   2/03/15 10:08

                     476 	
                         obligation de négocier un accès (ordonnance 15 VII 14)

                     ses observations et conclusions sur l’exception préliminaire soulevée par
                     la République du Chili ;
                        Réserve la suite de la procédure.

                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le quinze juillet deux mille quatorze, en trois exem-
                     plaires, dont l’un restera déposé aux archives de la Cour et les autres
                     seront transmis respectivement au Gouvernement de l’Etat plurinational
                     de Bolivie et au Gouvernement de la République du Chili.


                                                                             Le président,
                                                                      (Signé) Peter Tomka.
                                                                               Le greffier,
                                                                  (Signé) Philippe Couvreur.




                     5




2 CIJ1069.indb 138                                                                                    2/03/15 10:08

                     PRINTED IN FRANCE



                                         ISSN 0074-4441
                                         ISBN 978-92-1-071183-8




2 CIJ1069.indb 140                                                2/03/15 10:08

